Citation Nr: 1647771	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-08 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, status post angioplasty, rated as 30 percent disabling prior to November 14, 2012, reduced to 10 percent thereafter, to include the question of whether the reduction to a 10 percent rating, effective November 14, 2012, was proper. 

2.  Entitlement to a compensable rating for bilateral hearing loss, rated as 10 percent disabling prior to November 1, 2011, and as noncompensable thereafter. 

3.  Entitlement to a compensable initial evaluation for aortic aneurysm. 

4.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to April 14, 2005, and 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, October 2010, August 2011, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This matter was last before the Board in September 2014, whereupon it remanded the issues currently before it for further development.  Following the issuance of a June 2015 supplementary statement of the case in which the RO, via the Appeals Management Center (AMC) located in Washington, D.C., continued the denial of the benefits upon appeal, the matter was returned to the Board for its adjudication. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. in October 2013.  A transcript of the proceeding has been associated with the claims file. 

The issue of entitlement to an increased rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was manifested by no more than Level II acuity bilaterally during the entire pendency of the appeal. 

2.  Throughout the claim period, the Veteran's aortic aneurysm measured less than 5 centimeters in diameter, was asymptomatic, did not preclude exertion, and did not require surgical intervention. 
3.  Prior to April 14, 2005, the Veteran's peripheral neuropathy of the left lower extremities resulted in no more than mild incomplete paralysis of the sciatic nerve. 

4.  From April 14, 2005, the Veteran's peripheral neuropathy of the left lower extremities resulted in no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating from November 1, 2011for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an initial compensable disability rating for aortic aneurysm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.104, Diagnostic Code 7110 (2015). 

3.  The criteria for a disability rating in excess of 10 percent disabling prior to April 14, 2005, and 20 percent disabling thereafter, for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in July 2005 regarding the Veteran's claim of entitlement to an increased rating of his peripheral neuropathy of the left lower extremity.  VCAA notice letters dated in February 2010 and June 2010 satisfied the notice requirements for the claims of increased evaluations for coronary artery disease and bilateral hearing loss, respectively.  As for the increased initial rating of the aortic aneurysm, the underlying service connection claim has been granted and the Veteran's claim for a compensable initial rating arises from his appeal of the initial evaluation assigned; thus, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's post-service VA and private treatment records.  The Veteran has also submitted personal statements and was afforded an opportunity to testify at a videoconference hearing before the Board as well as hearings at the RO before a decision review officer (DRO).  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2013, the Veteran was assisted by a representative from Disabled American Veterans.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of his various disabilities and why he believed those symptoms had worsened since he was last evaluated.  The judge also informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's September 2014 remand, the AMC was directed to obtain any outstanding VA treatment records pertaining to the disabilities still on appeal.  Thereafter, the AMC was to schedule the Veteran for three separate VA examinations with the purpose of determining the severity of the Veteran's bilateral hearing loss, coronary artery disease and associated aortic aneurysm, and peripheral neuropathy of the left lower extremity.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Following the Board's remand, the AMC requested updated records from the various VA medical centers the Veteran has received treatment from for his disabilities and associated those records with the claims file once they were obtained.  Thereafter, the Veteran was scheduled for several VA examinations pursuant to the Board remand, beginning with a central nervous system examination in December 2014, followed by diabetes, cardiovascular, peripheral nerves, and audiology examinations in February 2015, and finally with an artery examination in June 2015.  As the VA examiners in each examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of the findings and opinions espoused are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In addition to the VA examinations scheduled pursuant to the September 2014 Board remand, the Veteran was afforded VA examinations in February 2007, March 2010, June 2010, September 2010, June 2011, May 2012, August 2012 and November 2012.  Considering the medical evidence of record as a whole, the Board finds that there is sufficient evidence upon which to determine the severity of the service-connected disability under the relevant criteria.  Stefl, 21 Vet. App. at 123. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Bilateral Hearing Loss

Service connection was granted for bilateral hearing loss with a noncompensable rating in an October 2001 rating decision.  Thereafter, in April 2005, the Veteran filed a claim for a compensable rating of his bilateral hearing loss.  In a January 2006 rating decision, the RO increased the evaluation of the bilateral hearing loss to 10 percent.  The present appeal arises from the Veteran's April 2010 claim of an increase of the evaluation for his service-connected bilateral hearing loss.  In an October 2010 rating decision, the RO proposed reducing the evaluation from 10 percent back to noncompensable, which was completed via an August 2011 rating decision.  Following the issuance of a November 2011 statement of the case confirming that reduction, the Veteran submitted his formal appeal on VA Form and the issue was certified to the Board.  The Board notes that, in the August 2011 notice of disagreement, the Veteran did not reference the reduction per se but instead indicated disagreement with the current zero percent rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings reflect that the service-connected disability exhibited distinct symptoms during different time periods of the Veteran's life.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Here, the Veteran's bilateral hearing loss has been staged with a 10 percent rating through November 1, 2011 and a noncompensable rating thereafter. 

The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing. Id. 

The Veteran's hearing was first evaluated in connection with this claim in a June 2010 VA audiology examination.  The examination revealed the following pure tone thresholds: 





HERTZ

1000
2000
3000
4000
RIGHT
30
35
35
30
LEFT
25
30
30
35

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 32.5 decibels for the right ear, and 30 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 100 percent in the right ear and 96 percent in the left ear.  

Applying the results from the June 2010 audiology examination to the Rating Schedule shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In June 2011, the Veteran was afforded an audiological examination after the RO proposed reducing his evaluation from 10 percent to a noncompensable rating.  That examination revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
35
40
40
35
LEFT
25
35
35
35

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 37.5 decibels for the right ear, and 32.5 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 88 percent in the right ear and 84 percent in the left ear.  

Applying the results from the June 2010 audiology examination to the Rating Schedule shows Level II hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  The examiner opined that although the Veteran should expect to encounter occasional difficulty in challenging listening environments with excessive background noise, the hearing loss alone did not render the Veteran unable to secure and maintain substantially gainful employment. 

Following the Board's September 2014 remand, the Veteran was afforded a new VA audiological examination in February 2015, which revealed the following puretone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
35
50
50
45
LEFT
30
45
45
45

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 45 decibels for the right ear, and 41.25 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 84 percent in the right ear and 94 percent in the left ear.  

Applying the results from the February 2015 audiology examination to the Rating Schedule shows Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable disability rating for bilateral hearing loss under Diagnostic Code 6100.  The examiner noted that the Veteran reported that he is unable to hear without hearing aids.  It was the examiner's opinion, however, that the Veteran's functional impairment stemming from his hearing loss should be low to minimal with the use of hearing aids. 

The Board has reviewed the Veteran's history of audiological examinations during the pendency of the appeal and concludes that based on objective testing it was appropriate to reduce the Veteran's evaluation to a noncompensable rating effective November 1, 2011, as the Veteran's audiological testing showed that his hearing had improved to the point that a noncompensable rating was most appropriate at this point.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Furthermore, the Board concludes that the Veteran is not entitled to a compensable rating for his bilateral hearing loss at any point after November 1, 2011, as the audiological testing after this point did not show worsening to the point that a compensable rating became appropriate again.  Having said that, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  Based on the findings of the medical evidence of record, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran, in which he generally contended that his disability should be rated higher.  A layperson's testimony is competent evidence in regard to the symptoms he experiences.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, each VA examiner that administered audiometric testing considered the functional effects of the Veteran's bilateral hearing loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

As previously discussed, in Martinak, the United States Court of Appeals for Veterans Claims (Court) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  Here, no VA examiner at any point during the pendency of the appeal noted that the Veteran reported any impact of the hearing loss on his daily life which would warrant a referral for extraschedular rating, and it is not the duty of VA to "read the mind of the Veteran."  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999).  

When comparing the Veteran's disability picture (as reflected by the audiometric testing coupled with the functional loss reported by each VA examiner) with the symptoms contemplated by the Rating Schedule, the Board finds that his experiences are congruent with the disability picture represented by the assigned staged disability ratings.  Increased ratings are provided for by the regulations for certain manifestations of the service-connected bilateral hearing loss disorder, but the medical evidence demonstrates that those manifestations are not present.  Moreover, the Board has considered the Veteran's service-connected bilateral hearing loss under the provisions for exceptional patterns of hearing loss, but found that the Veteran's bilateral hearing loss did not meet the criteria for such application.  38 C.F.R. § 4.86.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected bilateral hearing loss disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115.

Aortic Aneurysm 

Service connection for aortic aneurysm as secondary to service connected diabetes mellitus type II was granted with a noncompensable rating in a June 2012 rating decision.  Following a July 2012 notice of disagreement, the noncompensable rating was confirmed in a January 2013 statement of the case.  Thereafter, the Veteran submitted a formal appeal of the initial rating of the aortic aneurysm in January 2013 on VA Form 9, and the issue was certified to the Board. 

The rating criteria for aortic aneurysm are found at 38 C.F.R. § 4.104, Diagnostic Code (DC) 7110 (2015).  Under DC 7110, a 60 percent rating is warranted if the aortic aneurysm precludes exertion.  A 100 percent rating is warranted if the aortic aneurysm is five centimeters or larger in diameter, or is symptomatic, or for an indefinite period from the date of hospital admission for surgical correction. Although DC 7110 does not provide for a zero percent rating, a noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The Veteran was first afforded a VA examination to evaluate his aortic aneurysm in May 2012.  The examiner noted that the Veteran was first diagnosed with the aortic aneurysm in November 2009 after it was found on an unrelated echocardiogram.  A physical examination revealed that aortic aneurysm was less than 5 centimeters in diameters, was asymptomatic, and did not preclude exertion.  The examiner concluded the physical examination by commenting that the aortic aneurysm had no impact on the Veteran's ability to work.  Furthermore, the examiner opined that the aortic aneurysm was due to atherosclerosis that was in turn caused by service-connected diabetes mellitus type II. 

Pursuant to the Board's September 2014 remand, the Veteran was afforded a new VA examination to evaluate his aortic aneurysm in June 2015.  According to this examiner, the aortic aneurysm was first noted in a private echocardiogram in 2005 which found mild aortic root dilation of 3.3 cm.  Thereafter, a VA echocardiogram in 2007 measured the aortic root at 4.4 cm.  The most recent echocardiogram in February 2015, as reported by the examiner, showed an aortic root of 3.7 cm. The examiner's impression was that the aortic aneurysm was stable, asymptomatic, and did not preclude exertion.  The examiner concluded by opining that the aortic aneurysm did not have any functional impact on the Veteran's ability to work. 

Based on the competent, probative evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's aortic aneurysm does not preclude physical exertion, and therefore an initial compensable rating is not warranted.  A review of VA outpatient records does not reveal any complaints or findings related to the aortic aneurysm or symptoms that could be traced back to the aortic aneurysm.  There is no evidence that the aortic aneurysm precludes exertion, which is required for the higher 60 percent rating.  In addition, at no point has the Veteran's aortic aneurysm measured greater than 5 cm. in diameter, been symptomatic, or required hospitalization or surgical intervention.  Thus, a higher 100 percent rating is also not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7110 (2015).  Further, since the Veteran's aortic aneurysm has not required surgery, there are no surgical residuals to evaluate.  

Accordingly, as the Veteran's disability does not most nearly approximate the criteria necessary for a compensable evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7110, a noncompensable rating is appropriate.  38 C.F.R. § 4.31 (2015). 

The Board has considered whether an extraschedular rating is warranted for the service-connected aortic aneurysm, but concludes that it is not appropriate in this case.  38 C.F.R. § 3.321(b).   When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that his experiences are congruent with the disability picture represented by the assigned noncompensable disability rating.  Increased ratings are provided for by the regulations for symptoms precluding exertion or for an aneurysm which measures greater than 5 cm. and/or requires hospitalization or surgical intervention, but the medical evidence demonstrates that those manifestations are not present.  Although the criteria do not explicitly describe what corresponds to a noncompensable rating, 
a noncompensable evaluation is appropriate where, as here, the criteria for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015); see also 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115.

Peripheral Neuropathy of the Left Lower Extremity

Service connection for peripheral neuropathy of the left lower extremity was granted in a July 2001 rating decision with a rating of 10 percent.  The Veteran subsequently filed a claim for an increase of the evaluation in April 2005, and the evaluation was raised to 20 percent effective April 14, 2005 in a January 2006 rating decision.  The Veteran submitted a January 2006 notice of disagreement (NOD) as to the evaluation, but prior to any action being taken on that NOD the Veteran submitted a new claim for an increased evaluation in February 2007.  In a May 2007 rating decision, the RO maintained the 20 percent evaluation. 

In July 2010, the Board in an unrelated appeal noted that the Veteran had never been issued a statement of the case responsive to the January 2006 NOD.  Accordingly, the RO was directed to issue said statement of the case, which it did in July 2010, again maintaining the 20 percent evaluation.  Following the Veteran's submission of a formal appeal on VA Form 9 in July 2010, the issue was certified to the Board for its adjudication.  Prior to that adjudication, the RO issued a supplemental statement of the case in March 2013 continuing the 20 percent evaluation. 

The Veteran's peripheral neuropathy of the left lower extremity has been rated as 10 percent disabling up to April 14, 2005, and 20 percent disabling thereafter, pursuant to Diagnostic Code 8520, which pertains to neuropathy of the sciatic nerve.  Under Diagnostic Code 8520, which sets forth the rating criteria for sciatic nerve disorders, a Veteran will receive ratings of 10, 20, 40 or 60 percent for mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A maximum 80 percent evaluation will be awarded for complete paralysis of the sciatic nerve manifested by the foot dangling and dropping, no active movement possible of muscles below the knees, and flexion of the knee weakened or lost.  Id. 

The term incomplete paralysis with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement, and when there is bilateral involvement, the VA adjudicator should combine the ratings for the peripheral nerves, with application of the bilateral factor.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating, which may be assigned for neuritis not characterized by organic changes, will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

With regard to the propriety of the 10 percent rating during the period up to April 14, 2005, the claims file contains an outpatient record from Associated Neurologists of Southern Connecticut dated in December 2004 showing complaints of leg numbness.  The Veteran reported experiencing tremors, headaches, numbness, and trouble walking.  A physical examination revealed normal systems for his entire body.  The December 2004 record also included a copy of an electroencephalography examination dated in September 2004 that was normal.  There is no further evidence pertaining to the Veteran's left lower extremity peripheral neuropathy in the claims file.  Based on this limited evidence, the Board finds that there is insufficient support for an increase of the evaluation during the period prior to April 14, 2005.  The current 10 percent evaluation is based on mild incomplete paralysis of the left lower extremity as determined by the RO in the July 2002 rating decision.  Although that rating will not be disturbed on appeal, there is no evidence showing that the severity of the Veteran's left lower extremity neuropathy rose to a moderate level during the period prior to April 14, 2005 as is necessary for a 20 percent evaluation. 

With regards to the propriety of the 20 percent evaluation for the period from April 14, 2005, the Veteran was afforded a VA examination in August 2005 to evaluate the severity of the left lower extremity neuropathy.  During the examination the Veteran reported significant pain in his legs described as "pins and needles".  A physical examination revealed weakness at the peroneus longus and tibilais anterior.  The examiner also noted a history of falls that were attributed to the neuropathy.  Following the physical examination and a review of the claims file, the examiner opined that the Veteran had significant diabetic neuropathy which resulted in severe functional limitations in activities of daily living. 

The Veteran was afforded a new VA examination in February 2007 following the submission of his new claim in February 2007 for an increased evaluation of the left lower extremity peripheral neuropathy.   He reported that he had experienced weakness and numbness in his legs for the past 20 years, and had symptoms of paresthesias, bilateral foot drop, and muscle pain, with a history of frequent tripping in the past.  Following a physical examination and a review of the claims file, the examiner commented that the Veteran's reported neurological and joint complaints were out of proportion to his diabetes which was well controlled.  The examiner concluded that there was a multifactorial etiology for the Veteran's symptoms which made it difficult to properly evaluate the severity of those symptoms. 

In a December 2010 letter, a Dr. Tokuno with the West Haven, Connecticut VA medical center stated that he had been treating the Veteran at the neurology department for the past two years.  According to Dr. Tokuno, during the period that the Veteran was being treated he experienced muscular weakness and pain syndrome that made it impossible for him to get around town without a walker.  Dr. Tokuno exclaimed that the Veteran's condition was permanent and possibly progressive, and opined that the Veteran was totally disabled. 

In a subsequent letter dated in February 2012, Dr. Tokuno stated that based on the results of a nerve conduction study, his opinion was that the Veteran's diabetes contributed to diffuse sensory neuropathy in his feet. 

The Veteran was afforded a VA examination in April 2012 in support of his left lower extremity peripheral neuropathy claim.  A physical examination showed knee extension, ankle plantar flexion, and ankle dorsiflexion rated at 1/5 strength, with moderate left lower extremity muscle weakness. 

The Veteran was afforded another VA examination in August 2012 in connection with his left lower extremity peripheral neuropathy claim.  He reported numbness, tingling and pain in his lower extremities.  A physical examination showed severe symptoms of pain, paresthesias, and numbness in the left lower extremity, and zero strength in the knee extension and flexion as well as ankles plantar flexion and dorsiflexion.  Light touch testing showed zero sensation in the knee, ankle, and feet. No muscle atrophy or trophic changes were noted.  With regards to severity, the examiner opined that there was complete paralysis of the left sciatic nerve and incomplete paralysis of the femoral nerve.  The examiner concluded by remarking that the Veteran retired in 2004 on disability but that he was unable to fully perform his duties before that time.  The examiner also opined that due to the Veteran's severe peripheral neuropathy it was unlikely that he could find gainful employment. 

Following these two examinations, the Veteran was again evaluated to determine the severity of his left lower extremity peripheral neuropathy in November 2012 in light of the conflicting results of the April and August 2012 examinations.  The examiner noted that the August 2012 examiner's findings that the Veteran had complete paralysis of the left lower extremities directly conflicted the findings of the April 2012 examiner that the Veteran had adequate strength in his left lower extremity and that he could stand and walk unaided.  A physical examination revealed 3/5 strength in the legs, but the examiner found that the inconsistent results of past examinations made it difficult to conclude whether the peripheral neuropathy was progressive or if the results were attributable to poor reporting by the Veteran.  The examiner concluded by opining that the duration of the Veteran's neuropathy symptoms supported a determination that they were directly related to his diabetes mellitus type II. 

Dr. Tokuno submitted a letter dated in November 2013 in which he confirmed that the Veteran had been a patient of his for several years.  Dr. Tokuno related the extensive attempts at treatment that the Veteran had undergone over the years of being Dr. Tokuno's patient, and how the lack of efficacy of these treatment options led Dr. Tokuno to conclude that at least part of the Veteran's symptoms were attributable to psychosocial stressors.  Dr. Tokuno concluded by restating the opinion that the Veteran was permanently disabled by both his physical and psychological maladies and that they were difficult to tease apart. 

In yet another VA examination dated in December 2014, the Veteran reported that his left leg had progressively gotten weaker since he began his appeal and that his legs were almost useless.  He experienced severe numbness as well as a "pins and needles" sensation.  He detailed the fact that he fell several times in the past and that he shuffled when he walked.  The examiner reviewed VA outpatient records dated in December and in August 2014 which showed that the Veteran continually reported severe weakness in his legs but then contradicted himself when he demonstrated the ability to move his legs and walk without assistance.  A physical examination revealed moderate pain, paresthesias, and numbness. The examiner also noted that a May 2014 electromyogram showed electrodiagnostic evidence of an axonal motor polyneuropathy in the lower extremities.  The Veteran was completely unable to move his knee or ankle, and had no response to a light touch testing.  However, the examiner noted that he was later able to stand and walk unassisted during the examination.  The examiner found that the Veteran had incomplete paralysis of moderate severity of the left sciatic nerve.  In conclusion, the examiner opined that due to lower extremity numbness, pain and paresthesias, the Veteran was moderately limited in standing and walking. 

A subsequent VA examination in February 2015 showed different results yet again.  While the examiner found neuropathy symptoms to still be of moderate severity, knee extension and flexion as well as ankle plantar flexion and dorsiflexion were all rated as 4/5 strength, which marked a significant improvement from the results of the December 2014 examination.  Light touch testing showed decreased sensation in the knee and no sensation in the ankle or feet, while a position sense test showed decreased sensation in the left lower extremity.  The examiner found that the Veteran had moderate incomplete paralysis of the left sciatic nerve and mild incomplete paralysis of the left femoral nerve.  The examiner concluded by stating that the peripheral neuropathy was best characterized as neuritis with incomplete paralysis.

After reviewing the complete evidence of record, the Board finds that the Veteran is entitled to no more than the assigned 20 percent disability rating for the peripheral neuropathy of the left lower extremities during the entire period from April 14, 2005.  Although the Board acknowledges that there are significant disparities amongst the various VA examinations in terms of how severe the Veteran's symptoms have been evaluated as, there is ample evidence demonstrating that the Veteran is not a reliable reporter of his symptoms.  There are several instances in the Veteran's medical history of his indicating a complete inability to walk or feel his left lower extremities only for him to later stand and walk unassisted.  This has been remarked upon by various medical providers, both on VA examinations and while the Veteran was seeking treatment at various VA medical centers in the past.  

In considering the probative value of the appellant's assertions, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible, although it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Furthermore, although the Board cannot reject a statement merely because it was made by an interested party, the interest of the person who made the statement may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").  

Here, the appellant's continued complaints of severe symptoms of numbness, pain, and paresthesias and his reporting an inability to walk has been repeatedly contradicted by observations by qualified medical professionals who have remarked on his apparent ability to stand and walk without assistance.  While past VA examinations have revealed a wide range of muscle strength testing results, every VA examination since the Veteran's initial claim for an increase in April 2005 has revealed symptoms of only moderate severity other than the August 2012 examination.  Furthermore, when asked for clarification as to exactly how to characterize the Veteran's neuropathy, the February 2015 examiner stated that the neuropathy is neuritis.  Pursuant to 38 C.F.R. § 4.123, the maximum rating to be assigned to neuritis will be that for moderate incomplete paralysis, which corresponds to a 20 percent rating.  

As for Dr. Tokuno's letters finding that the Veteran is totally and permanently disabled as a result of his peripheral neuropathy, the Board finds that these statements have little probative weight.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  While Dr. Tokuno did state that he had been treating the Veteran for his various neurological disabilities for several years, he did not provide a rationale for his opinion that those disabilities resulted in total and permanent disability.  Furthermore, he did not distinguish between the various disabilities that he identified, and even admitted that it was difficult to attribute the Veteran's symptoms to one particular disability over another.  Under these circumstances, the Board cannot attribute much probative value to Dr. Tokuno's statements, although they have been considered in arriving at the ultimate determination. 
The Board therefore concludes that throughout the period from April 14, 2005 the Veteran's left lower extremity peripheral neuropathy was manifested by no more than moderate incomplete paralysis of the sciatic nerve and accordingly most closely approximates a rating of 20 percent disabling.  A rating in excess of 20 percent during this period is not warranted as at no point was the Veteran's peripheral neuropathy of the left lower extremity shown to have caused moderately severe or severe paralysis of the sciatic nerve.  See Diagnostic Code 8520. 

The Board has considered whether an extraschedular rating is warranted for the service-connected left lower extremity peripheral neuropathy, but concludes that it is not appropriate in this case.  38 C.F.R. § 3.321(b)(1).   When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that his experiences are congruent with the disability picture represented by the assigned 20 percent disability rating.  The Veteran's symptoms of pain, paresthesias, and numbness are moderate in severity, and this degree of symptoms is adequately contemplated by the 20 percent rating.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  38 C.F.R. 
§ 4.31 (2015); see also 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115.

Additional Considerations

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As to a total disability evaluation based upon individual unemployability (TDIU), such a rating has been in effect based on the Veteran's service-connected disabilities since November 14, 2012, and the Veteran has presented no argument as to the effective date for this grant.


ORDER

A compensable rating for bilateral hearing loss from November 1, 2011 is denied. 

A compensable initial rating for aortic aneurysm is denied. 

A disability rating in excess of 10 percent prior to April 14, 2005, and 20 percent thereafter, for peripheral neuropathy of the left lower extremity is denied.  


REMAND

In the September 2014 remand, the Board directed the RO, via the AMC, to schedule the Veteran for a VA cardiology examination for the purpose of evaluating the severity of the Veteran's coronary artery disease.  The Board expressly highlighted the need for a precise evaluation of the Veteran's metabolic equivalent levels (METs) and noted the discrepancies in the assigned MET levels on past VA examinations.  The AMC accordingly scheduled the Veteran for a VA examination in February 2015, during which the VA examiner administered a physical examination which revealed a normal heart.  The examiner also noted that a prior echocardiogram dated in November 2014 showed a left ventricular ejection fraction (LVEF) of 65 percent, with normal wall motion and thickness.  In addition, a November 2013 positron emission tomography (PET) test and echocardiogram produced normal results other than a mildly abnormal myocardial perfusion.  The examiner commented that the Veteran's complaints of chest discomfort did not align with the diagnostic testing of his heart.  Due to the Veteran's reported inability to complete physical activity, the examiner did not carry out an actual MET test, but relied on the Veteran's reported answers to questions in determining that Veteran would report dyspnea and angina at a level of one to three METs, the lowest level available.  The examiner then commented that an exercise-based stress test would be more reliable than the interview-based METs test, but did not refer back to any such exercise-based test to rely on.  The examiner further commented that the limitation in METs level was due to multiple factors and that it was not possible to accurately estimate the METs percentage.  In conclusion, the examiner noted the normal left ventricular function as well as the lack of cardiac dilation and ischemia, and found no objective evidence of worsening of cardiac condition. 

The Board unfortunately cannot rely on the February 2015 VA examination as the examiner called into doubt the accuracy of the METs level reported.  It is essential to have an accurate METs level for a proper evaluation of the severity of the Veteran's coronary artery disease.  The Veteran has had an exercise-based stress test in order to evaluate his METs level in the recent past, and the February 2015 examiner did not adequately explain whether they believed that an interview-based METs test would be sufficient to determine the severity of the coronary artery disease.  The matter must therefore be remanded for the February 2015 examiner to either administer an exercise-based METs test or determine that an interview-based METs test is sufficient.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any/all VA treatment records dated after June 2015 pertaining to the Veteran's treatment for coronary artery disease. 

2.  After completing the above, schedule the Veteran for a VA cardiovascular examination, addressing the service-connected coronary artery disease, with the same individual who administered the February 2015 examination, or a new examiner if that individual is not available, for the purposes of evaluating the severity of the Veteran's coronary artery disease.  Attention is directed to findings as to workload (in METS) resulting in dyspnea, fatigue, angina, dizziness, or syncope; cardiac hypotrophy/dilation; left ventricular dysfunction (in terms of ejection fraction).  If the examiner determines that it is not possible for the Veteran to complete an exercise-based stress test, the examiner must explain why and must confirm that an interview-based METs test will adequately depict the Veteran's METs level.  All opinions must be supported by a detailed rationale in a typewritten report. 

3.  After completion of the foregoing, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


